          Case 5:19-cr-00185-SLP Document 9 Filed 05/26/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )          Case No. CR-19-185-SLP
                                              )
CASEY LYNN CAIRNS,                            )
                                              )
              Defendant.                      )

                                        ORDER

       Before the Court is a letter from Defendant Casey Lynn Cairns in which she seeks

early termination of her period of supervised release [Doc. No. 3]. Neither the Government

nor the U.S. Probation Office opposes the requested relief. See Resp., Doc. No. 8. Upon

review of Defendant’s request and the Government’s response, as well as consideration of

the relevant factors in 18 U.S.C. § 3553(a), the Court finds that Defendant’s request should

be granted. See 18 U.S.C. § 3583(e)(1).

       IT IS THEREFORE ORDERED that Defendant’s request for an early termination

of her period of supervised release is GRANTED and Defendant’s term of supervised

release is terminated as of the date of this Order. Defendant is discharged from supervision.

       IT IS SO ORDERED this 26th day of May, 2020.
